      Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
In the matter of the arbitration
                                                   19 Civ. 10558
           -between-

KAWASAKI KISEN KAISHA, LTD.,                       PETITION TO
                                                   APPOINT ARBITRATOR
                    Petitioner,

                -and-

BRAUN EXPORT,

               Respondent.
--------------------------------X

       PLEASE    TAKE   NOTICE    that   Petitioner,    KAWASAKI   KISEN

KAISHA, LTD. (“’K’ LINE”), by its attorneys Mahoney & Keane

LLP, as and for its Petition to appoint the sole arbitrator

and    compel      Respondent,      BRAUN    EXPORT     (“BRAUN”),    to

arbitrate,       alleges,   upon     information      and   belief,   as

follows:

  1.     This is a case of admiralty and maritime jurisdiction

within the meaning of Rule 9(h) of the Federal Rules of Civil

Procedure.

  2.     This Court’s jurisdiction over this matter is based

upon the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

[hereinafter “FAA”], 28 U.S.C. § 1331 (federal question),

and 28 U.S.C. §1333 (admiralty), and, as well as the Court's

pendent, supplementary, and ancillary jurisdiction.
       Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 2 of 8



  3.      The District Court for the Southern District of New

York is the proper venue for this matter pursuant to the FAA,

inasmuch       as    the     subject       agreement         between     the        parties

provided for arbitration of any dispute in this District and

stated the parties consent to the jurisdiction of this Court

for all purposes related thereto.

  4.      Petitioner, “K” LINE, is a foreign corporation with

a principal place of business located in Tokyo, Japan, and

a United States agent, “K” Line America, Inc., located at

8730    Stony       Point    Parkway,       Suite         400,   Richmond,      Virginia

23235.

  5.      Respondent, BRAUN, is a foreign corporation with a

place    of    business          located    at      410    Whiteside      Street,      Los

Angeles, California 90063.

  6.      On or about October 1, 2015, “K” LINE, as Carrier,

and both Elite International Cargo and Elite’s “affiliate”

BRAUN, as Shipper, entered into and were parties to Service

Contract       No.    RIC5083201.          A       true     copy   of    the        Service

Contract is herewith attached as Exhibit 1. See, Exhibit 1,

at ¶ 1; id. at Appendix A, § 5.

  7.      Pursuant          to    the   Service           Contract,     on     or    about

January       7,    2017     through       March     25,     2017,      “K”    LINE,    as

Carrier, and both Elite and BRAUN, as Shipper, entered into

and were parties to bills of lading numbered KKLUUS2468706,


                                               2
      Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 3 of 8



KKLUUS2468656, KKLUUS2758760, KKLUUS2758761, KKLUUS2940038,

KKLUUS2758761B,             KKLUUS2940141,             KKLUUS2758951,

KKLUUS2836245, KKLUUS2758952, KKLUUS2940998, KKLUUS2931023,

KKLUUS2635520, KKLUUS2838340, KKLUUS2940999, KKLUUS2931024,

KKLUUS2635974, and KKLUUS2839210, which each memorialized

the agreed freight for the transportation of containerized

cargoes of animal hides from the United States and Canada

to destinations in China, Japan, South Korea, Taiwan, and

Thailand. True copies of the Bill of Lading face pages are

herewith attached as Exhibit 2, and a true copy of the Bill

of Lading Terms is herewith attached as Exhibit 3.

  8.     “K” LINE duly performed all duties and obligations

required to be performed by “K” LINE in connection with the

goods, without complaint from Elite or BRAUN.

  9.     However, in breach of the governing bills of lading,

tariff, and service contract, Elite and BRAUN have failed to

pay the duly invoiced freight, despite repeated demands for

satisfaction of the account-stated debt owing to “K” LINE

from Elite and BRAUN, jointly and severally.

  10.    By reason of the foregoing, “K” LINE has sustained

and    continues    to   sustain       damages   in   the   amount   of

$154,455.00, plus interest, costs, fees, including reasonable

attorneys’ fees, and expenses for which BRAUN is liable under

the terms of the governing contracts and at law.


                                   3
      Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 4 of 8



     11.   The    “DISPUTES          /    APPLICABLE        LAW”    Clause      of   the

Service Contract provides:

                The substantive law of the State of New York
                shall govern this Contract and the parties
                submit to the jurisdiction of the U.S.
                District Court for the Southern District of
                New York for all purposes. Any dispute shall
                be settled exclusively by arbitration at New
                York by a single arbitrator chosen by the
                parties or selected by the U.S. District
                Court, under the Rules of the Society of
                Maritime Arbitrators. The arbitrator’s award
                may be confirmed in any court of competent
                jurisdiction and shall be enforceable under
                the   United   Nations   Convention  on  the
                Recognition and Enforcement of Arbitral
                Awards of June 10, 1958.

See, Exhibit 1, at ¶ 12.

     12.   Accordingly, on or about September 18, 2018, “K”

LINE demanded arbitration of the dispute with BRAUN under

the rules of the Society of Maritime Arbitrators (“SMA”) in

New    York,     all       as   called         for   pursuant      to    the    Service

Contract,        and       proposed        LeRoy     Lambert,       Esq.       as    sole

arbitrator.           A    true      copy      of    “K”     LINE’s      Demand      for

Arbitration is herewith attached as Exhibit 4.

     13.   Upon information and belief, Mr. Lambert is amenable

to    serving      as       sole     arbitrator.        A    true       copy    of   the

description of Mr. Lambert’s background and experience, as

found      in   the       official       SMA   roster   at    www.smany.org,         and

readily demonstrating the propriety of his nomination, is

herewith attached as Exhibit 5.


                                               4
      Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 5 of 8



  14.     BRAUN       retained       counsel       in    connection          with     the

arbitration, and “K” LINE repeatedly sought BRAUN’s advices

concerning the appointment of the sole arbitrator.

  15.     To    date,     however,       BRAUN     has    neither           agreed    nor

disagreed with “K” LINE’s suggested arbitrator, and BRAUN

has    not      proposed       any    other        arbitrator          of     its     own

preference,          either.    A    true     copy       of   the      most        recent

correspondence with BRAUN’s counsel confirming as much is

herewith attached as Exhibit 6.

  16.     Pursuant       to    the    FAA,     a   party      aggrieved        by     the

alleged      failure,         neglect,      or     refusal      of      another        to

arbitrate      under     a    written    agreement        for   arbitration           may

petition       the    United    States      District      Court      for      an    order

directing       that    such     arbitration         proceed      in    the        manner

provided for in such agreement. 9 U.S.C. § 4.

  17.     Moreover:

               If in the agreement provision be made for a
               method of naming or appointing an arbitrator
               or arbitrators or an umpire, such method
               shall be followed; but if no method be
               provided therein, or if a method be provided
               and any party thereto shall fail to avail
               himself of such method, or if for any other
               reason there shall be a lapse in the naming
               of an arbitrator or arbitrators or umpire,
               or in filling a vacancy, then upon the
               application   of   either   party   to   the
               controversy the court shall designate and
               appoint an arbitrator or arbitrators or
               umpire, as the case may require, who shall
               act under the said agreement with the same


                                          5
    Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 6 of 8



          force and effect as if he or they had been
          specifically   named  therein;   and   unless
          otherwise provided in the agreement the
          arbitration shall be by a single arbitrator.

9 U.S.C. § 5.

       WHEREFORE, Petitioner, “K” LINE, requests an order:

       (i)      In light of BRAUN’s failure to nominate a

                sole arbitrator or articulate any objection

                the   arbitrator       suggested    by   “K”        LINE”,

                appointing     LeRoy     Lambert,    Esq.      as     sole

                arbitrator or, in the alternative, appointing

                an arbitrator of the Court’s choosing from

                the   roster    of     the   Society     of    Maritime

                Arbitrators;

       (ii)     Compelling Respondent, BRAUN, to proceed with

                the arbitration before said sole arbitrator;

                and




                                 6
    Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 7 of 8



         (iii)   Granting to Petitioner such other and further

                 relief as the Court may deem just and proper.

Dated:     New York, New York
           November 14, 2019

                                  Respectfully submitted,

                                  MAHONEY & KEANE LLP
                                  Attorneys for Petitioner
                                  KAWASAKI KISEN KAISHA, LTD.


                            By:   s/ Garth S. Wolfson__________
                                  Edward A. Keane
                                  Garth S. Wolfson
                                  61 Broadway, Suite 905
                                  New York, New York 10006
                                  (212) 385-1422




                                  7
      Case 1:19-cv-10558-VSB Document 5 Filed 11/15/19 Page 8 of 8



                           ATTORNEY VERIFICATION

      I, Garth S. Wolfson, hereby declare as follows:

      1.    I am the attorney for the Petitioner, and I am

fully authorized to make this Verification on its behalf.

      2.    I     have     read       the       foregoing            Complaint      and        the

contents thereof are true and accurate to the best of my

knowledge, information and belief.

      3.    The reason that this Verification was made by me

and   not    the     Petitioner            is        that      the     Petitioner         is     a

corporation none of the officers of which are present in this

District.

      4.    The    source        of    my       knowledge         is     information           and

records     furnished          to     me        by       the     Petitioner         and        its

representatives,         all     of   which          I     believe      to    be    true       and

accurate.

      I    declare       under      penalty           of       perjury       that   the
foregoing statements are true and correct.
Executed: New York, New York
          November 14, 2019


                                      By:       s/_Garth S. Wolfson     _
                                                Garth S. Wolfson
                                                MAHONEY & KEANE, LLP
                                                61 Broadway, Suite 905
                                                New York, New York 10006
                                                (212) 385-1422




                                                8
